DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 February 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, 1) the collecting tray moving from a first position to a second position (as recited in claim 7) and 2) movement of the collecting tray pivoting the sweeper from a rest position to a sweeping position (as recited in claim 8) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. It is the Examiner’s understanding that the collecting tray 220 is stationary in Figures 7 and 8, with the sweeper 230 moving relative thereto.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
abstract of the disclosure is objected to because it uses a phrase that can be implied: “The present disclosure provides”. The Examiner respectfully suggests replacing the first sentence of the abstract with “A retractable purging mechanism is preferably comprised of a bracket that is connectable to a 3D printer”. Correction is required. See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph 19, the final sentence should end with a period rather than a semicolon.
In paragraph 20, the final sentence should end with a period rather than a semicolon.
In paragraph 24, “The mixing impeller 34 has driving fins 50 (FIG. 3a)” should be replaced with “The mixing impeller 34 has driving fins 50 (FIG. 3b)”. Also, “The liquid filament 24 is then fed into the bottom portion of the impeller 34 FIG. 3a where” should be replaced with “The liquid filament 24 is then fed into the bottom portion of the impeller 34 (FIG. 3a) where”.
In paragraph 27, in the first sentence, “and” should be replaced with “an”.
In paragraph 28, there are four instances where “nozzle 90” should be replaced with “nozzle 80”.
In paragraph 29, it appears that “The retracted flicker 230 is shown in FIG. 8” should be replaced with “The extended
In paragraph 29, “kapton of pei tape” should be replaced with “Kapton® or PEI tape”.
In paragraph 30, it appears that “The electrical actuator 252 will pull linkage at location 250, snapping the flicker 230” should be replaced with “The electrical actuator 252 will push linkage at location 250, snapping the flicker 230”. See Figures 7-9.
In paragraph 31, “a receptacle (not shown)” should be replaced with “the receptacle 211”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: “the shaft” should be replaced with “the actuatable shaft” in line 4. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,182,444 (“Fisher”).
Regarding claim 1, Fisher discloses a retractable purging apparatus (see lines 6-10 and 43-60 in column 1 and Figure 1) for three dimensional (3D) printing (see MPEP 2111.02(II); If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)) comprising:
a bracket (the structure connecting the pivot arms 40 to the portions 15b of the frame 15; see Figures 1 and 2 and lines 60-65 in column 2) to connect to a 3D printer (this does not limit the structure of the bracket in a way that defines over Fisher);
an actuatable shaft (the piston rod 46; see Figure 1 and lines 32-52 in column 3) secured to the bracket (indirectly, via the link 47, spring 42, and pivot arms 40; see Id.);
a rocker arm attached to the shaft (either of the pivot arms 40; see Id.), the rocker arm pivotable about an axis (the pivot arms 40 are pivotable about the pivot pins 41; see Figures 1 and 2 and lines 60-65 in column 2);
a collecting tray (the conveyor 10; see Figure 1 and lines 4-6 in column 2) operatively engaged to the rocker arm (via the scraper blade 30; see Figure 1 and lines 
a sweeper (the scraper blade 30; see Figure 1 and lines 44-52 in column 2) connected to the collecting tray (via the frame 15; see Figure 1 and lines 17-30 of column 2) to remove the material from the collecting tray (see lines 6-10 in column 1).
The Examiner respectfully suggests amending claim 1 to recite “A three-dimensional (3D) printer comprising a retractable purging apparatus including…”. If such an amendment is adopted, the language “a 3D printer” in line 2 of claim 1 should be replaced with “the 3D printer”.

Regarding claim 2, Fisher discloses a spring to bias the rocker arm in a position (the spring 42; see Figure 1 and lines 32-52 in column 3).

Regarding claim 3, Fisher discloses wherein the rocker arm engages linkages to pivot the sweeper (the link 47; note that one or both of the pivot arms 40 can be connected to an actuation linkage, i.e., there can be a link 47 for each pivot arm 40; see Figure 1 and lines 32-52 in column 3).

Regarding claim 4, Fisher discloses wherein the sweeper is further comprised of an edge to sweep a surface of the collecting tray (the edge of the scraper blade 30; see Figure 1).

claim 7, Fisher discloses wherein the collecting tray moves from a first position to a second position (the conveyor belt 10 is driven by the pulleys 11, 12; see Figure 1 and lines 4-16 in column 2).

Regarding claim 8, Fisher discloses wherein movement of the collecting tray from the first position to the second position pivots the sweeper from a corresponding rest position to a sweeping position to sweep off the material (see line 65 in column 4 to line 28 in column 5 and lines 41-48 in column 5).

Regarding claim 9, Fisher discloses a receptacle to collect the material (see lines 31-38 in column 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2020/0269529 (“De Kock”).
Regarding claim 5, Fisher does not disclose wherein the collecting tray has a base coated with a substance to facilitate receiving and removing the material. .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher.
Regarding claim 6, Fisher does not disclose wherein the shaft is actuatable by an electrical motor. In Fisher, the actuator 45 is an air cylinder. See lines 32-52 in column 3. However, Fisher does disclose that an electric drive motor can be used for the conveyor belt 10. See lines 58-62 in column 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected another type of actuator, such as an electrical motor, from among the known actuator types for moving the pivot arms 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, please see Figures 5A-C of U.S. Patent Application Publication No. 2020/0180221 and Figure 3A of U.S. Patent Application Publication No. 2019/0263059.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726